Citation Nr: 0534626	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-20 945	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a left 
arm injury.

2. Entitlement to service connection for residuals of a rib 
injury.

3. Entitlement to service connection for breathing problems.

4. Whether new and material evidence has been received to 
reopen a claim seeking service connection for back 
disability.

5. Entitlement to a combined rating in excess of 20 percent 
for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to December 1970. These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA applies to the instant claims.

With regard to the issues on appeal, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA and the implementing regulations.

Furthermore, additional evidence (a reply from USASCRUR) was 
received by the RO in March 2004, subsequent to the issuance 
of the November 2003 supplemental statement of the case 
(SSOC), and was not reviewed by the RO.  The veteran did not 
specifically waive RO consideration of this additional 
evidence, and the RO must be given the opportunity to review 
this evidence before the Board can enter a decision. See 38 
C.F.R. § 20.1304(c).

With regard to the veteran's back disability claim, the 
November 2002 rating decision and a June 2003 SOC note that 
rating decisions dated November 15, 1978 and May 14, 1992 
denied service connection for cervical muscle spasm and back 
disability. Review of the claims file shows that the RO 
denied service connection for cervical muscle spasms in a 
November 15, 1978 rating decision; however, the May 14, 1992 
rating decision is missing from the claims files.  A copy of 
this rating decision must be associated with the claims 
files.

Regarding the claim seeking an increased rating for left knee 
disability, the VA General Counsel has held that a claimant 
who has arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257, while 
cautioning that any such separate rating must be based on 
additional disabling symptoms. VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98, (August 14, 1998). VA's General 
Counsel also recently held that separate ratings under 
38 C.F.R. § 4.71a, Code 5260 (for limitation of flexion) and 
Code 5261 (for limitation of extension), may be assigned for 
disability of the same joint. VAOGCPREC 9-2004 (September 17, 
2004).

The VA examinations of record are inadequate for rating 
purposes because they do not address all pertinent disability 
factors set forth in 38 C.F.R. §§ 4.40, 4.45. Specifically, 
the examiners did not assess functional impairment due to 
pain, incoordination, weakened movement, excess fatigability 
and flare-ups in terms of additional degrees of limitation of 
motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Therefore, another VA examination is indicated.

Accordingly, the case is REMANDED to the RO for the 
following: 

1. With regard to the matters on appeal, 
the RO should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notification that he should 
submit any pertinent evidence in his 
possession.  He should have the 
opportunity to respond.

2. The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran. In any event, 
the RO should obtain and associate with 
the record copies of all VA medical 
records pertaining to treatment or 
evaluation of the veteran's left knee 
since 2003. If he identifies any other 
outstanding records pertaining to 
treatment or evaluation of his left arm, 
ribs, back, or a breathing problem, the 
RO should secure copies of such records 
as well.  If the RO is unable to obtain a 
copy of any pertinent evidence identified 
by the veteran, the veteran and his 
representative should be so advised, and 
also that the veteran should provide 
copies of the outstanding evidence.

3. The RO should associate a copy of the 
cited May 14, 1992 rating decision with 
the veteran's claims files.

4. The RO should then arrange for a VA 
orthopedic examination to determine the 
nature and extent of impairment resulting 
from the veteran's service-connected left 
knee disability. His claims files must be 
provided to, and reviewed by, the 
examiner in conjunction with the 
examination, and any indicated studies 
should be completed.  The studies should 
include ranges of left knee motion, 
noting the measurements for flexion and 
extension, and specifically identifying 
any excursion of motion accompanied by 
pain.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described. To the extent 
possible any functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
reported in terms of additional degrees 
of limitation of motion. If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of function ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express such in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups. If this is not possible, the 
examiner should so state.  The examiner 
should note the degree of severity of any 
instability or subluxation of the left 
knee, and whether the knee locks (and if 
so the frequency of locking).

The examiner should also provide an 
opinion concerning the impact of the left 
knee disability on the veteran's ability 
to work and provide the supporting 
rationale for this opinion.

5. Then, the RO should readjudicate the 
matters on appeal.  If any benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate SOC, and afford the veteran 
and his representative the opportunity to 
respond. 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order. No action is 
required of the appellant until he is otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters that the Board has remanded. See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner. 


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


